United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
             ___________

             No. 99-4001
             ___________

Marcus L. Walker, Jr., (filed by          *
Joe Rieben),                              *
                                          *
                   Appellant,             *
                                          *
      v.                                  *
                                          *
Arkansas State Hospital; John Doe,        *
Psychiatrist, Arkansas State Hospital,    *
                                          *
                   Appellees.             *

             __________                       Appeals from the United States
                                              District Court for the Eastern
             No. 00-1351                      District of Arkansas.
             __________
                                                  [UNPUBLISHED]
Marcus L. Walker, Jr.,                   *
                                         *
                   Appellant,            *
                                         *
      v.                                 *
                                         *
Arkansas State Hospital,                 *
                                         *
                   Appellee.             *
                                    ___________

                               Submitted: June 13, 2000

                                   Filed: June 29, 2000
                                     ___________

Before WOLLMAN, Chief Judge, FAGG and BOWMAN, Circuit Judges.
                             ___________

PER CURIAM.

       Marcus L. Walker, Jr. appeals the dismissal for failure to state a claim of his 42
U.S.C. § 1983 action against the Arkansas State Hospital and the court-appointed
psychiatrist who found Walker competent to stand trial. Because defendant Arkansas
State Hospital is not a person for purposes of § 1983, see Alsbrook v. City of
Maumelle, 184 F.3d 999, 1010 (8th Cir. 1999), petition for cert. granted in part, 120
S. Ct. 1003, and dismissed, 120 S. Ct. 1265 (2000), and defendant psychiatrist is
immune from damages under § 1983, see Moses v. Parwatikar, 813 F.2d 891, 892 (8th
Cir. 1987), the district court properly dismissed Walker's lawsuit. We affirm on the
basis of the district court's order without further discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-